GIEGERICH, J.
This action was upon a contract to recover $30, the subscription fee for one year to the plaintiff’s collection agency. Judgment was rendered for the defendant. The printed instrument signed by the defendant, which was put in evidence, was not claimed to be the entire contract between the parties. Parol evidence of oral representations and promises, made by the soliciting agent at the time the contract of subscription was obtained, was admitted without objection. Neither was the authority of that agent to make the representations and promises disputed. On the contrary, the plaintiff’s manager himself testified that, when informed by the defendant of them, he had said in response that it was “unusual” for the agent to make such an agreement. We think, from a careful reading of the evidence, that there was ground for the decision the trial justice reached, either in the view that the defendant had rescinded the contract upon the plaintiff’s failure to perform certain parts of the agreement, or the view that the subscription was conditional upon the defendant’s finding the services afforded by the plaintiff satisfactory after a trial from on or about the 23d" day of October, 1894, to the 1st day of January, 1895, and that he had informed the plaintiff of his dissatisfaction. In either case only a question of fact was presented, and we find in the record no suffi*123cient ground for disturbing the decision of the justice, the elements which are required to review such determination being absent. Lynes v. Hickey, 4 Misc. Rep. 522, 24 N. Y. Supp. 731; Weiss v. Strauss (Com. Pl.) 14 N. Y. Supp. 776. For these reasons the judgment should be affirmed, with costs.